Citation Nr: 1029867	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  08-22 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bronchial asthma.  


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel












INTRODUCTION

The Veteran had active service from December 1954 to December 
1956.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in San Juan, Puerto 
Rico, which denied the above claim.  The claim was previously 
remanded by the Board in November 2009 for further development of 
the record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

The Board finds that a remand is warranted for clarification of a 
Board hearing request.  Specifically, in a communication received 
on June 25, 2010, the Veteran indicated that he wished to 
"appear personally" before the Board.  

It is a basic principle of Veterans' law that the Board shall 
decide an appeal only after affording the claimant an opportunity 
for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 
C.F.R. § 20.700 (2009), a hearing on appeal before the Board will 
be granted if a claimant expresses a desire to appear in person.  
Therefore, additional action is required in this case and a 
remand of this matter to is required.  Accordingly, the case is 
REMANDED for the following action:

The RO/AMC must attempt to clarify the status 
of the Veteran's Board hearing request.  If 
the Veteran requests a Board hearing, one 
must be scheduled.

THIS CLAIM HAS BEEN ADVANCED ON THE DOCKET. This claim must be 
afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

The Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of 
this remand are to comply with all due process considerations.  
No inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).





